CLOPTON, J.
The judgment of the Court of County Commissioners, increasing the valuation of property as assessed for taxation, is a separate and distinct judgment as to each taxpayer, in which the other tax-payers have no individual interest. The petition is brought by fourteen different persons, and seeks, by one petition and one writ, to bring up for revision as many judgments. There is no community of interest between the petitioners, and no connection between the judgments. Different rights are involved, and the parties are different in each case. The appellate court has no authority to consolidate them, and render one judgement as to all. Two or more distinct orders of the Commissioners Court can not be taken to the Circuit Court by one writ of certiorari.— Croswell & Monette v. Coms. Court, 24 Ala. 282; Davis v. Calhoun, Ib. 437.
Affirmed.